Citation Nr: 1623187	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for patellofemoral syndrome of the right knee with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1993 to January 1998.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Board remanded the appeal for additional development.  


FINDING OF FACT

The Veteran's right knee disability symptoms include knee pain and limitation of motion, with flexion greater than 60 degrees and extension to 0 degrees, even with consideration of functional impairment, and absent subluxation or instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  An August 2008 VCAA notice letter satisfied VA's duty to notify.  Id.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records through March 2015 and various written statements by the Veteran are of record.  The Veteran was afforded VA examinations in November 2008, June 2011 and April 2015.  38 C.F.R. § 3.159(c)(4) (2015).  The VA examinations are adequate for rating purposes and for assessing the Veteran's current right knee disability because they were performed by medical professionals, were based on a review of the record, history and symptomatology from the Veteran, included a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's March 2015 remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The RO obtained VA treatment records through March 2015 from the Dayton VA Medical Center (VAMC).  The Veteran was afforded an April 2015 VA right knee examination that reconciled the statements made by the November 2008 and June 2011 VA examiners.  The AOJ readjudicated the appeal with consideration to the newly generated evidence in the May 2015 supplemental statement of the case (SSOC).  

For these reasons, VA has fulfilled the duties to notify and assist the Veteran.  The issue is ready for appellate review.  
 
Laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

As relevant, when evaluating orthopedic disabilities under the limitation-of-motion diagnostic codes, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is currently service-connected for patellofemoral syndrome, right knee with arthritis rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  DC 5010 covers traumatic arthritis and directs that it be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DCs 5003 and 5010.     Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved, with a minimal 10 percent rating for a joint affected by noncompensable limitation of motion.  See 38 C.F.R. § 4.71, DC 5003.  

Additional DCs for consideration include DC 5257 for knee subluxation or instability.  Id.  DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or 5261.  VAOPGCPREC 9-98, p.3-4.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Factual background

January 2008 X-ray report confirms degenerative changes for the right knee.  However, there was no significant overall change compared to the February 2007 report.  

In his August 2008 claim, the Veteran indicated his service-connected right knee disability had increased in severity.  

In November 2008, the Veteran was afforded a VA examination with review of the claims folder.  The examiner reported that the Veteran had good balance and did not have a history for falls.  There was no history of dislocations or subluxations.  However, the Veteran reported that he could not walk more than 100 yards.  He limited sitting and standing to 30 minutes due to his left knee disability.  He was independent in all activities of daily living.  He was unemployed due to his left knee disability.  He reported that he previously worked as a surveyor, but could no longer do so due to the physical exertion.  Currently, he complained about right knee pain, weakness, and swelling.  He denied any acute injury and indicated it gradually arose and was related to compensation problems for his left knee.  He had an arthroscopic debridement and lateral release in 2003.  He believed his right knee disability had become worse following the total left knee replacement surgery.  He described burning, aching pain underneath his patella.  It lasted about an hour and was of a 5/10 severity.  It was exacerbated by stairs and relieved by rest.  Clinical evaluation showed mild tenderness to palpation over the medial joint line and tenderness to palpation of the patella.  Range of motion was to 5 degrees hyperextension.  Flexion was to 140 degrees.  Varus and valgus stress tests showed stability at 0 and 30 degrees, respectively.  Anterior posterior drawer and Lachman testing were negative.  McMurray's and patellar grind testings were positive.  Upon repetitive motion, the examiner stated "[the Veteran] was able to maintain his range of motion at 30 degrees of flexion."  No incoordination, fatigability or swelling was observed.  He reviewed the January 2008 X-ray report.  He diagnosed osteoarthritis of the right knee.  He indicated that it was related to patellofemoral syndrome with arthritis and also secondary to the increased right knee load due to left knee compensation.  

January 2009 VA primary care records show that the Veteran complained about right knee pain of varying severity.  It was worse when climbing stairs.  He also reported popping and occasional swelling.  It was relieved by ice and over the counter (OTC) analgesics.  Clinical evaluation showed tenderness at the lateral joint line and with flexion.  No swelling was observed.  The Veteran declined physical therapy.  However, the clinician made an orthopedic clinic referral. 

February 2, 2009 VA orthopedic clinic records reflect that the Veteran's right knee was causing more symptoms than his left knee.  He believed the increase occurred after the left knee arthroplasty.  He now had some night pain and locking sensations.  The clinician noted a history for 2003 arthroscopy with lateral release.  He described the pain affecting the patella.  He was not currently employed, but attended school.  Clinical evaluation did not show flexion contracture.  Range of motion was from 0 to 120 degrees with no extension lag.  Quadriceps strength was 5/5.  Mild effusion was noted.  The Veteran had a positive Osgood Schlatter test, but no tenderness around the tubercle.  Mild tenderness was noted around the quadriceps and patella tendons.  He had mildly positive patella femoral grind.  The clinician noted a click that did not originate from the patella.  He had point tenderness on the lateral joint line and "McMurray caused" pain within the same area.  The clinician noted X-ray findings for degenerative arthritis.  She assessed possible meniscus tear right knee with degenerative joint disease.  A magnetic resonance imaging (MRI) study was ordered.  

February 2009 MRI right knee report showed moderate premature degenerative changes with complete degenerative loss of the lateral patellar articular cartilage.  No evidence of a meniscal tear or ligamentous injury was found.  Small nonspecific joint effusion and a moderate non inflamed Baker cyst were also listed.  

February 23, 2009 VA orthopedic clinic records indicate that the Veteran's right knee pain had not improved.  He described a "locking" sensation about the patella and painful range of motion.  He had some night pain and believed his right leg was weaker than normal.  Clinical evaluation showed no effusion, erythema or warmth for the right lower extremity.  No crepitus was found, but he displayed a positive patellar grind.  Range of motion appears to be listed as extension to 5 degrees and flexion from 0 to 130 degrees.  Joint line, varus/ valgus and Lachman's testings were listed as negative.  McMurray's testing showed positive patellar pain.  Neurovascular findings were intact.  The clinician reviewed the recent MRI report.  He determined that there was no surgical indication.  He recommended physical therapy for quadriceps and core strengthening, OTC pain relief and discharge from the orthopedic clinic.  

In his March 2009 notice of disagreement (NOD), the Veteran reported that he believed his right knee disability had worsened.  

November 2009 VA primary care records include complaints about right knee pain of varying severity without any relieving factor.  The clinician noted the February 2009 orthopedic clinic visit and that the Veteran declined physical therapy.  The Veteran reported intermittent swelling.  Clinical evaluation of the right knee showed tenderness with motion and crepitus.  The clinician assessed symptomatic right knee patellofemoral pain.  She submitted another physical therapy request and advised the Veteran about a home exercise program.  She also ordered a knee brace.  

In December 2009, the Veteran was afforded a VA examination for his left knee.  As relevant, he reported that driving aggravated his right knee more.  The examiner noted that for the physical examination he would not compare the left knee to findings for the right knee.  He stated that the right knee was structurally compromised, and any comparison would be invalid.  

June 2010 VA emergency room records reflect that the Veteran had a panic attack.  He referred to an unspecified knee injury from climbing stairs.  Clinical evaluation was unremarkable.  The examiner assessed acute anxiety and the Veteran was discharged with medication.  

June 2011 VA primary care records reflect complaints of bilateral knee and hip pain.  It was worse with activity or standing.  It was associated with knee swelling.  He reported that his right knee brace improved his stability.  He took OTC ibuprofen to reduce the swelling.  Clinical evaluation was positive for bilateral knee and hip pain.  Right knee was notable for a brace.  Tenderness along the lateral joint line and positive crepitus with movement was observed.  The clinician assessed chronic pain syndrome, stable on medication.  

June 2011 X-ray report indicated that there was progression in the arthritic changes since the January 2008 X-ray report.  

VA reexamined the Veteran for his right knee disability in June 2011.  The Veteran reported that he last worked as a surveyor in 2005.  He stopped working due to his left knee total replacement surgery.  He believed that his right knee disability had increased in severity.  He endorsed the following symptoms: pain, weakness, stiffness, occasional instability, fatigue, swelling, heat and tenderness.  He denied the following symptoms: deformity, locking, effusion, episodes of dislocation or subluxation, redness and drainage.  He used tramadol for pain relief without much improvement.  He reported daily flare-ups lasting a few hours.  They were precipitated by activity and relieved by rest.  He used a right knee brace.  He denied any recent hospitalization or surgery.  He limited his standing and walking to 10 to 15 minutes.  Clinical evaluation indicated instability, tenderness (positive patellar grind), abnormal movement, guarding movement, and an antalgic gait with increased right sided weight bearing.  Range of motion for the right knee was listed as 0 to 125, 0 to 110 and 0 to 110 degrees. Functional impairment was notable for endpoint pain, weakness and lack of endurance.  There was no fatigue or incoordination.  The examiner commented that pain was the most limiting factor.  He stated that there was instability of the knee.  However, he listed Lachman's sign, McMurray's sign, anterior drawer test, and posterior drawer test as negative.  Varus and valgus strain in neutral and 30 degrees flexion had a normal response.  Motor and sensory findings were normal.  The examiner reviewed the June 2011 X-ray report and February 2009 MRI report.  She diagnosed right knee patellofemoral syndrome with degenerative joint disease.  

December 2013 VA primary care records reflect continued back, hip and knee pain.  The Veteran reported his right knee had the most pain.  Clinical evaluation showed full strength and deep tendon reflexes (DTRs) in both legs.  The examiner assessed knee pain.  

April 2014 VA primary care records refer to generalized chronic knee pain.  His current medications were refilled. 

The Veteran was afforded another VA right knee examination in April 2015 with review of the claims folder.  The examiner diagnosed right knee traumatic arthritis and osteoarthritis.  He recited the pertinent medical history.  Currently, the Veteran described "popping" sensation deep to the superior pole of the knee cap extending down to the tibial tubercle when descending stairs or loading knee onto an exercise bicycle.  This pain was 5/10 severity and lasted for a minute after the popping sensation.  He also described an aching sensation in peripatellar and medial aspect of right knee.  It was of 3/10 pain daily, but not constantly.  He denied any locking, giving way or effusion.  His symptoms were consistent without flare-ups.  Although he experienced increased pain following repetitive use, he denied that pain, weakness, fatigability or incoordination significantly limited his functional ability after repeated use.  Range of motion for right knee flexion was 0 to 135 degrees.  Extension was 135 to 0 degrees.  The examiner commented the measured motion was normal for the Veteran due to his musculature.  It did not contribute to functional loss.  The examiner stated that pain was noted upon examination, but did not result in observed functional loss.  There was no evidence of pain with weight bearing, nor was there objective evidence of localized tenderness or pain upon palpation of the joint.  However, crepitus was clinically observed.  The Veteran was able to perform repetitive testing without additional functional loss.  The examiner reported that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  Right knee muscle strength was complete and no muscle atrophy was found.  Joint stability testing was normal per Lachman, posterior drawer, medial instability and lateral instability testing.  The examiner noted the 2004 arthroscopic surgery, but did not observe any residuals from it.  Contemporaneous X-ray report showed lateral subluxation of the patella with severe narrowing of the lateral patellofemoral joint space with significant progression since June 2011 and mild to moderate degenerative changes.  The examiner reported that functional impact on employment would be that decreased left knee motion would limit the Veteran's ability to kneel and squat.  

The April 2015 VA examiner reviewed the prior November 2008 VA examination concerning the decreased repetitive motion.  He suspected a transcription error occurred.  He cited the findings that no additional functional impairment was noted and that the examiner would not have described it as one measurement, rather than a range of motion if it were truly decreased following repetitive use.  For the June 2011 VA examination, he stated a reasonable speculation would be that the examiner was merely repeating the Veteran's subjective history of instability, but documenting the absence of objective signs of instability.  He recommended giving greater weight to the objective testing findings recorded then and the current clinical evaluation indicating right knee stability.  

Analysis

The Board finds that higher or an additional initial rating for the right knee disability is not warranted as explained below.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5024, 5257, 5258, 5259, 5260, 5261.  In analyzing the claim, the Board has considered the Veteran's statements as to the severity of his right knee symptoms and reports given to medical providers in the course of routine medical care.  As a layperson, the Veteran is competent to report observable symptoms.  However, the Veteran's reported symptoms must be weighed with the competent medical evidence, and the Board generally attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Cartwright, 2 Vet. App. at 25; see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The evidence does not show that the Veteran meets the criteria for a compensable rating for limitation of motion, even when considering functional impairment.  Here, multiple clinical evaluations show that the Veteran repeatedly exhibited movement in both right knee flexion and extension planes that were greater than contemplated by the compensable rating criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261; (VA examination reports from November 2008, June 2011 and April 2015).  Functional impairment has generally been described as pain, interference with sitting, standing, and weight-bearing.  See November 2008, June 2011 and April 2015 VA examination reports.    

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain in reaching such a determination.  DeLuca, 8 Vet. App. at 206 -07.  An increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  While acknowledging the Veteran's complaints about pain and precipitating activity for right knee pain, the probative clinical findings demonstrate a greater range of motion than contemplated by the schedular 10 percent rating criteria for limitation of knee flexion or extension.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  On examinations in November 2008, June 2011 and April 2015, the examiners have generally identified pain in addition to weakness and lack of endurance as the functional impairments.  However, they have not caused additional motion loss.  Consequently, the Board declines to assign a rating in excess of 10 percent for flexion or extension motion of the right knee based upon the Veteran's reports of generalized increased knee pain during flare-ups, or interference with sitting, standing movements and the like.  Id.; see Mitchell, 25 Vet. App. at 38; see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261.

A separate rating for instability is not warranted under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  The Veteran has given multiple subjective reports about his right knee "giving way" or similar statements indicating right knee instability or subluxation.  (VA treatment records from June 2011; VA examination reports from June 2011).  The Veteran is competent to report such symptoms.  However, the Board does not find his reports convincing as they are not consistent with the clinical findings of record.  The presence of instability and subluxation can be detected on objective testing, such as joint stability tests, and these objective examinations are consistently negative for pathology.  As to the discrepancy regarding instability on the June 2011 VA examination, the April 2015 VA examiner indicated that the normal clinical findings from June 2011 and contemporaneous clinical examination should be given greater weight over the comments suggestive of instability.  He suggested that the June 2011 VA examiner was merely repeating the Veteran's subjective reports, rather than reporting clinically observed findings.  The Board considers the April 2015 VA examiner's comments and clinical evaluations to be more probative than the Veteran's reports and the June 2011 VA examiner report since they are based upon objective findings instead of the Veteran's subjective reports.  Caluza, 7 Vet. App. at 510-511.  They weigh against finding slight knee instability or subluxation.  For these reasons, a separate rating for right knee instability or subluxation is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

A separate rating is not warranted under DCs 5258 or 5259 in this particular case.  Limitation of motion is a relevant consideration under DC 5259, and the provisions of §§ 4.40 and 4.45 must be considered when it is being evaluated.  See VAOPGCPREC 9-98, p.5.  As the symptomatology (pain and limitation of motion) overlap with DC 5010, separate evaluations are not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for the condition is duplicative of or overlapping with the symptomatology of the other condition).  The evidence does not indicate that the Veteran has any residual symptoms attributable to the 2004 arthroscopic knee surgery.  See April 2015 VA examination report.  The Board finds that the currently assigned 10 percent rating adequately compensates the Veteran for his right knee symptoms.  

For the reasons stated above, the preponderance of the evidence weighs against an increased rating or separate compensable rating for the Veteran's service-connected right knee disability.  The doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5003, 5024, 5257, 5260, 5261 (2015).

Extraschedular considerations 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right knee disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain and slightly reduced motion.  The evidence does not show extraordinary symptoms. Consequently, the degree of disability exhibited is contemplated by the rating schedule, and the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran reportedly has been unemployed and in school during the appeals period.  See November 2008 VA examination report, February 2009 VA orthopedic clinic records, June 2010 VA ER records, June 2011 VA examination report.  At the November 2008 VA examination, he even asserted that his left knee disability caused unemployability from his previous occupation as a surveyor.  However, the Veteran has not made any additional assertions that he is unemployed due to service-connected disabilities.  The April 2015 VA examiner indicated that the occupational impairment from the service-connected bilateral knee disability would not preclude sedentary employment.  The Board does not find that the evidence suggests that the requirements for a total disability rating based on individual unemployability are met at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 10 percent for patellofemoral syndrome of the right knee with arthritis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


